DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
3. 	Group I: Claims 1-12, drawn to a valve seat for hydraulic fracturing pumps comprising: a metal ring providing a central axial bore, wherein the metal ring having an upper header portion communicating with a coaxial lower alignment sleeve at a radially extending rim passing outward from an upper edge of the alignment sleeve to a lower edge of the header portion, and wherein the metal ring is a through-hardened steel of substantially uniform composition to a depth of at least one-half inch from its outer surfaces, classified in F04B 53/1087.
4.	Group II: Claims 13-14, drawn to a hydraulic fracturing pump comprising: a pump body providing a pump volume intercommunicating with an inlet and an outlet and plunger chamber; a plunger fitting within the plunger chamber to reduce and increase the pump volume with reciprocation of the plunger; and a first and second valve positioned at the inlet and the outlet to provide unidirectional flow out of the outlet and into the inlet; wherein the first and second valve provide a valve plug and a valve seat, the valve seat removably fitting within a bore of the inlet or outlet wherein the valve seat is a metal ring providing a central axial bore, the metal ring having an upper header portion communicating with a coaxial lower alignment sleeve at a radially extending rim passing outward from an upper edge of the alignment sleeve to a lower edge of the , classified in E21B43/26.
The inventions are distinct each from the other because of the following reasons: 
5. 	Inventions of Group I and Group II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination (Group II) as claimed does not require the particulars of the subcombination (Group I) as claimed because the combination does not rely upon the specific details of the subcombination for patentability, as the combination does not require the metal ring being a through-hardened steel of substantially uniform composition to a depth of at least one-half inch from its outer surfaces. In fact, the subcombination has separate utility such as, the metal ring that is a through-hardened steel of substantially uniform composition to a depth of at least one-half inch from its outer surfaces. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). 
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in 
6. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the distinct inventions require different searching considerations. Specifically, Group I requires a search in F04B 53/1087; Group II requires a search in E21B43/26.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158. The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/L. P./ 
Examiner, Art Unit 3746